          Case 2:19-cv-05276-MTL Document 48 Filed 08/06/20 Page 1 of 2



 1
     WO
 2
 3
 4
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                    FOR THE DISTRICT OF ARIZONA
 8
 9
         ReBath LLC,                                     No. CV-19-05276-PHX-MTL
10
                       Plaintiff,                        ORDER
11
         v.
12
         Baths & More of Georgia LLC, et al.,
13
                       Defendants.
14
15
              On April 20, 2020, the Court issued an Order granting Plaintiff ReBath, LLC’s
16
     motion for sanctions. (Doc. 44.) In relevant part, the Order directed Plaintiff to “apply for
17
     entry of default against the Hutto Defendants pursuant to Fed. R. Civ. P. 55(a) within
18
     fourteen (14) days of the date of [the] Order.” (Id. at 4.) It was further ordered that “within
19
     fourteen (14) days of the clerk’s entry of default against the Hutto Defendants Plaintiff
20
     must apply to the Court for the entry of a default judgment against all three defendants.”
21
     (Id.) (emphasis added).
22
              Plaintiff complied with the initial portion of the Order by filing an Application for
23
     Entry of Default Against Defendants Justin Hutto and Leslie Hutto within 14 days of the
24
     Court’s Order. (Doc. 45.) The Clerk subsequently entered default on the Hutto Defendants
25
     on April 30, 2020.1 (Doc. 46.) Instead of applying to the Court for a default judgment
26
     against all three defendants within the 14-day time frame, Plaintiff filed its motion for
27
28   1
      The Clerk previously entered default against Defendant Baths & More of Georgia LLC
     on December 4, 2019. (Doc. 33.)
       Case 2:19-cv-05276-MTL Document 48 Filed 08/06/20 Page 2 of 2



 1
     default judgment against only the two Hutto Defendants almost three months later, on July
 2
     20, 2020. (Doc. 47.) Accordingly,
 3
           IT IS ORDERED that by no later than August 14, 2020, Plaintiff shall submit a
 4
     status report addressing why it did not seek default judgment against Defendant Baths &
 5
     More of Georgia LLC. The status report shall also address why Plaintiff did not move for
 6
     default judgment within 14 days of the entry of default (Doc. 46).
 7
           Dated this 5th day of August, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
